[itc20191231ex10201001.jpg]
ITC HOLDINGS CORP. EXECUTIVE OMNIBUS PLAN PREAMBLE AND DEFINITIONS Title The
plan herein, as amended or restated from time to time, shall be called the
“Executive Omnibus Plan” and is referred to herein as the “Plan”. Purpose of the
Plan The purpose of the Plan is to (i) promote a greater alignment of interests
between Participants and the shareholders of Fortis, (ii) foster the growth and
success of the business of the Company and Fortis in accordance with the vision
of both the Company and Fortis, (iii) ensure that Participants are focused on
both the Company’s and Fortis’ business objectives as part of a
market-competitive total rewards package, and (iv) assist in the attraction,
retention and motivation of Participants. Defined Terms In the Plan, the
following terms have the respective meanings set out below and grammatical
variations of such terms shall have corresponding meanings: “Affiliate” means an
entity that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, the Person specified.
“Agreement” means the written document that sets forth the terms of a
Participant’s Award. With respect to Incentive Awards, the written document need
not be signed by the Company or the Participant. “Applicable Law” means any
applicable provision of law, domestic or foreign, including the Code, as the
same may be amended, supplemented or replaced from time to time, together with
all regulations, rules, policy statements, rulings, notices, orders or other
instruments promulgated thereunder and any applicable rules or policies of any
stock exchange. “Award” means any form of Unit or Incentive Award granted under
the Plan. “Award Conversion Rate” for a particular Award means the Canadian
dollar to U.S. dollar exchange rate as of January 1 of the year in which the
Award was granted using the exchange rate published in the Wall Street Journal
on the Business Day prior to such date (or by using such other conversion
methodology 1



--------------------------------------------------------------------------------



 
[itc20191231ex10201002.jpg]
as may be approved by the Committee from time to time for such Award), subject
to reasonable rounding conventions adopted by the Company. “Board” means the
Board of Directors of the Company. “Business Day” means any day, other than a
Saturday, Sunday or statutory or civic holiday in the State of Michigan. “Cause”
means (a) if the Employee is a party to a written employment agreement with the
Company or a Subsidiary, “Cause” as defined in such agreement, as in effect from
time to time, and (b) in all other cases, (i) Participant’s continued failure
substantially to perform Participant’s duties to the Company or its Affiliates
(other than as a result of total or partial incapacity due to physical or mental
illness) for a period of 10 days following written notice by the Company to
Participant of such failure, (ii) dishonesty in the performance of Participant’s
duties hereunder, (iii) Participant’s conviction of, or plea of nolo contendere
to a crime constituting (x) a felony under the laws of the United States or any
state thereof, or (y) a misdemeanor involving moral turpitude, (iv)
Participant’s willful malfeasance or willful misconduct in connection with
Participant’s duties hereunder or any act or omission which is injurious to the
financial condition or business reputation of the Company or its Affiliates, or
(v) Participant’s breach of any non-compete or confidentiality obligations to
the Company or its Affiliates. “Change of Control” means the occurrence of any
one or more of the following events: (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or combination of
Persons acting jointly or in concert with each other, of Voting Securities
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Voting Securities; (b) the sale or disposition in a
single transaction or a series of related transactions of more than 50% of the
common shares of the Company to a Person not an Affiliate of Fortis at the time
of such sale or disposition and who does not become an Affiliate of Fortis as a
result of such transaction or series of related transactions; (c) the sale,
lease, exchange or other disposition, in a single transaction or a series of
related transactions, of assets, rights or properties of (i) Fortis and/or any
of its subsidiaries which have an aggregate book value greater than 50% of the
book value of the assets, rights and properties of Fortis and its subsidiaries
on a consolidated basis or (ii) the Company which constitute all or
substantially all of the assets, rights or properties of the Company, to any
other Person or entity, other than a disposition to Fortis or any wholly owned
subsidiary of Fortis; 2



--------------------------------------------------------------------------------



 
[itc20191231ex10201003.jpg]
(d) a resolution is adopted by the Board or the Fortis Board to wind- up,
dissolve or liquidate the Company or Fortis; (e) as a result of or in connection
with: (i) a contested election of directors of the Fortis Board; or (ii) a
consolidation, merger, amalgamation, arrangement or other reorganization or
acquisition involving Fortis or any of its Affiliates and another corporation or
other entity, the nominees named in the most recent management information
circular of Fortis for election to the Fortis Board shall not constitute a
majority of the Fortis Board; or (f) the Fortis Board or the Board adopts a
resolution to the effect that a Change of Control as defined herein has occurred
or is imminent. “Change of Control Redemption Date” means the Trading Day that
is immediately prior to the effective date of the consummation of the event(s)
resulting in the Change of Control. “Code” means the United States Internal
Revenue Code of 1986, as amended. “Committee” means the Company’s Governance and
Human Resources Committee or other committee of Directors designated by the
Board from time to time to administer the Plan and consisting of not less than
three members of the Board. “Common Shares” means the common shares of Fortis.
“Company” means ITC Holdings Corp., and any successor corporation whether by
amalgamation, merger or otherwise. “Director” means a director of the Company
who is not an Employee. “Disability” means total and permanent disability, as
defined in the Company’s long-term disability benefits program, as in effect
from time to time; provided, however, that for purposes of a Code Section 409A
distribution event, “disability” shall be defined under Code Section 409A and
the regulations thereunder. “Employee” means an employee of the Company, Fortis,
or any of their Affiliates. “Fortis” means Fortis Inc. and any successor
corporation whether by amalgamation, merger or otherwise. “Fortis Board” means
the board of directors of Fortis. “Grant Date” means January 1st of the year in
which the Committee authorizes an Award, or such later or earlier date as shall
be designated by the Committee and set forth in the Applicable Agreement. 3



--------------------------------------------------------------------------------



 
[itc20191231ex10201004.jpg]
“Incentive Award” means an Award granted pursuant to Section 4.2 of the Plan.
“Involuntary Termination Without Cause” means the termination of a Participant’s
Service other than due to the Participant’s death, Disability, Retirement,
voluntary resignation or for Cause. “Market Price” at any date in respect of the
Common Shares means the volume weighted average trading price of the Common
Shares determined by dividing the aggregate total value of the Common Shares
traded on the TSX during the five Trading Days immediately preceding such date
by the aggregate total volume of the Common Shares traded on the TSX during such
five Trading Days (or, if such Common Shares are not then listed and posted for
trading on the TSX, on such stock exchange on which such Common Shares are
listed for trading as may be selected for such purpose by the Committee). In the
event that such Common Shares are not listed and posted for trading on any stock
exchange, the Market Price shall be the fair market value of such Common Shares
as determined by the Committee in its sole discretion acting in good faith.
“Participant” means any (i) Employee with a title of Vice President or higher to
whom an Award has been granted in accordance with the terms set out herein and
(ii) any individual to whom an Award has been granted upon the condition that
such individual becomes an Employee with a title of Vice President or higher,
provided that any such Award shall be deemed granted and outstanding only on the
date that the individual becomes an Employee with a title of Vice President or
higher. “Payment Criteria”, in respect of any Performance-Based Unit or
Incentive Award, means the performance criteria set out in the Agreement in
respect of such Unit or Award that must be satisfied as a condition to payment.
“Payment Criteria Period”, in respect of any Performance-Based Unit or Incentive
Award, means the period during which performance is to be measured for purposes
of such Unit or Award. “Payment Date” means (a) with respect to
Performance-Based Units or Incentive Awards, the last day of the Payment
Criteria Period, (b) with respect to Service- Based Units, the Vesting Date as
determined in accordance with the Participant’s Agreement, or (c) where a Change
of Control has occurred, the date that is immediately prior to the date of the
event(s) resulting in the Change of Control. “Payout Amount” means, with respect
to each Award, the amount payable on the Payment Date, determined in accordance
with Section 5.1. “Payout Percentage”, in respect of any Performance-Based Unit
or Incentive Award, means the percentage of the target amount of the Unit or
Award determined by the Committee to have been earned for purposes of the
calculation of the Payout Amount in accordance with Section 5.1. 4



--------------------------------------------------------------------------------



 
[itc20191231ex10201005.jpg]
“Peer Group” means the group of North American regulated public utilities
determined from time to time by the Fortis Board (or a committee thereof) in
accordance with its guidelines and used for purposes of executive compensation
decisions by Fortis and its Affiliates. “Performance-Based Unit” means a Unit
with respect to which the Payout Amount is determined in accordance with Section
5.1(a). “Person” includes any individual, corporation, partnership, firm, joint
venture, syndicate, association, trust, government, governmental agency and any
other form of entity or organization. “Restatement” means a material restatement
of financial results of the Company and its consolidated subsidiaries.
“Restatement Period” means the financial periods of the Company covered by a
Restatement. “Retirement” means the retirement of a Participant from Service
with the Company or a Subsidiary upon or after completing 10 years of Service
after attaining the age of 45 if the Participant has provided the Company with
at least six months’ written notice of such retirement. “Service” means the
Participant’s period of service as an Employee with the Company, Fortis, or any
of their Affiliates. “Service-Based Unit” means a Unit with respect to which the
Payout Amount is determined in accordance with Section 5.1(b). “Separation from
Service” means a termination of Service in such a manner as to constitute a
“separation from service” as defined under Code Section 409A. “Specified
Employee” means a “specified employee” as determined by the Company in
accordance with Code Section 409A. “Subsidiary” means a corporation or other
entity that would be deemed a subsidiary of the Company pursuant to Code Section
424(f). “Termination Date” has the meaning ascribed thereto in Section 6.1.
“Trading Day” means any date on which the TSX is open for the trading of the
Common Shares (or, if such Common Shares are not then listed and posted for
trading on the TSX, on such stock exchange on which such Common Shares are
listed and posted for trading as may be selected for such purpose by the
Committee). “TSX” means the Toronto Stock Exchange or any successor thereto. 5



--------------------------------------------------------------------------------



 
[itc20191231ex10201006.jpg]
“Unit” means a notional unit evidenced by an entry on the books of the Company
or its agent, which represents the right of a Participant, subject to the
provisions herein, to receive an amount equal to the Market Price of a Common
Share on the applicable Payment Date (converted to U.S. dollars based on the
Award Conversion Rate). Units granted under the Plan shall consist of
Service-Based Units and/or Performance-Based Units. “Unit Account” means the
account maintained for a Participant on the books of the Company or its agent
into which Units will be credited in accordance with Article IV hereof. “Vest”,
“Vested” or “Vesting” means the extent to which the payment conditions of an
Award granted hereunder have been satisfied in accordance with the Plan and the
terms of any respective Agreement pursuant to which such Award was granted or
issued. “Vesting Date” means the date on which a Service-Based Unit Vests in
accordance with the terms and conditions of the Plan and the related Agreement.
“Voting Securities” means the Common Shares and any other shares entitled to
vote for the election of directors of Fortis and shall include any security,
whether or not issued by Fortis, which are not shares entitled to vote for the
election of directors of Fortis but are convertible into or exchangeable for
shares which are entitled to vote for the election of directors of Fortis
including any options or rights to purchase such shares or securities.
INTERPRETATION Governing Law The Plan shall be interpreted and enforced in
accordance with the laws of the State of Michigan, without regard to the
conflict of law principles thereof. The participation of a Participant in the
Plan shall be construed as acceptance of the terms and conditions of the Plan by
such Participant and as the Participant’s agreement to be bound thereby.
Severability If any provision of the Plan is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, all other
provisions of this Plan shall nevertheless remain in full force and effect so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party hereto. References
The division of this Plan into articles and sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this 6



--------------------------------------------------------------------------------



 
[itc20191231ex10201007.jpg]
Plan. Words importing the singular number only shall include the plural and vice
versa and words importing the use of any gender shall include all genders. Use
of the term “including” shall in each case be construed to mean “including
without limitation.” Fractional Units Fractional Units are permitted under the
Plan. Code Section 409A (a) It is intended that each Award granted under this
Plan shall be exempt from or comply with the requirements of Code Section 409A.
This Plan shall be construed, administered, and governed in a manner that
effects such intent, and the Committee shall not take any action that would be
inconsistent with such intent. Without limiting the foregoing, no Award shall be
deferred, accelerated, extended, paid out, settled, adjusted, substituted,
exchanged or modified in a manner that would cause the Award to fail to satisfy
the conditions of an applicable exemption from the requirements of Code Section
409A or otherwise would subject the Participant to additional tax imposed under
Code Section 409A. Although the Company will use good faith efforts to avoid the
imposition of taxation, interest and penalties under Code Section 409A, the tax
treatment of the benefits provided under this Plan is not warranted or
guaranteed. Neither the Company, its Subsidiaries nor their respective
directors, officers, employees or advisers shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by a Participant (or any
other individual claiming a benefit through the Participant) as a result of this
Plan. (b) To the extent required to comply with Code Section 409A, references in
this Plan to a termination or cessation of employment or like terms shall mean a
Separation from Service. (c) Notwithstanding anything in the Plan to the
contrary, if at the time of a Participant’s Separation from Service, the
Participant is considered to be a Specified Employee, to the extent any Award is
subject to the requirements of Code Section 409A and is payable upon the
Participant’s Separation from Service, such payment shall not commence prior to
the first Business Day following the date which is six months after the
Participant’s Separation from Service (or if earlier than the end of the six
month period, the date of the Participant’s death). For the avoidance of doubt,
the provisions of this Section 2.5(c) shall not apply to any payment that
becomes due on a Payment Date that occurs prior to the Participant’s Separation
from Service, any payment that becomes due as a result of the Participant’s
death, or any payment with respect to an Award that qualifies for an exception
to the requirements of Code Section 409A. ESTABLISHMENT OF THE PLAN
Establishment The Company is establishing the Plan for Participants which shall
be effective as of January 1, 2020. No Additional Rights 7



--------------------------------------------------------------------------------



 
[itc20191231ex10201008.jpg]
Nothing herein contained shall be deemed to give any Person the right to be
retained as an Employee or to otherwise be retained in the service of the
Company or a Subsidiary. Units are not Common Shares and will not entitle a
Participant to any shareholder rights, including voting rights, dividend
entitlement or rights on liquidation, dissolution or winding-up of Fortis.
AWARDS Grant of Units (a) The Committee may at any time and from time to time
grant Unit Awards in accordance with the terms and conditions hereof to
individuals eligible to be Participants. The terms of a Participant’s Unit Award
shall be set forth in the Participant’s Agreement. In connection with the grant
of Units, the Committee shall establish a target award opportunity level for
each Participant (e.g, expressed as a percentage of the Participant’s base
salary or otherwise as determined by the Committee). The number of Units granted
hereunder shall be determined by dividing (i) the dollar amount of the target
award opportunity level of a Participant as determined by the Committee,
expressed in U.S. dollars, by (ii) the Market Price as of January 1 of the
calendar year in which such award is granted, converted to U.S. dollars using
the Award Conversion Rate. (b) Unless otherwise determined by the Committee in
the applicable Agreement, and subject to Sections 6.1, 6.2 and 6.3, the Vesting
Date for Service-Based Units shall be the third anniversary of the Grant Date.
The Committee may, prior to the Vesting Date designated at the time of grant,
designate an earlier date for Vesting of all or any portion of Service- Based
Units then outstanding and granted to a Participant under the Plan, in which
event such unvested Service-Based Units shall be deemed to be Vested
Service-Based Units on such earlier date. (c) No certificates shall be issued
with respect to Units. All Units granted hereunder shall be reflected in the
Unit Account of the Participant. (d) Subject to the provisions of the Plan, a
Unit shall be redeemed as of its Payment Date. (e) Each Participant’s Unit
Account shall be credited with additional Units equal to the “dividend
equivalent” when a cash dividend is paid on Common Shares. Such “dividend
equivalent” shall be equal to a fraction where the numerator is the product of
(a) the number of Units in such Participant’s Unit Account on the date that
dividends are paid, including Units previously credited as “dividend
equivalents,” multiplied by (b) the dividend paid per Common Share, and the
denominator of which is the Market Price of one Common Share calculated on the
date that dividends are paid, converted to U.S. dollars based on the Award
Conversion Rate. Any additional Units credited to a Participant’s Unit Account
as a “dividend equivalent” shall have a Payment Date or Vesting Date, as
applicable, which is the same as the Payment Date or Vesting Date, as
applicable, for the Units in respect of which such additional Units are
credited. Notwithstanding the foregoing, the Committee shall have discretion to
modify the terms and timing of payment relating to dividend equivalents or to
determine that any Unit Award is not entitled to dividend equivalents, in each
case as set forth in the applicable Agreement. 8



--------------------------------------------------------------------------------



 
[itc20191231ex10201009.jpg]
Grant of Incentive Awards (a) The Committee, in its discretion, may grant
cash-based Incentive Awards to such Participants as it may designate from time
to time. The terms of each Incentive Award shall be set forth in an Agreement
authorized by the Committee. Each Agreement shall specify such terms and
conditions as the Committee shall determine. (b) The determination of Incentive
Awards for a given year or years may be based upon the attainment of specified
levels of Company or Subsidiary performance as measured by pre-established,
objective Payment Criteria determined at the discretion of the Committee. (c)
The Committee shall (i) determine the Payment Criteria Period, (ii) determine
Payment Criteria and target levels, and (iii) determine the level of Incentive
Award to be paid to each selected Participant upon the achievement of Payment
Criteria, each of which shall be set forth in the related Agreement. The amount
of an Incentive Award to be paid upon the attainment of Payment Criteria shall
equal a percentage of a Participant’s base salary for the fiscal year, a fixed
dollar amount, or such other formula, as determined by the Committee and set
forth in the related Agreement. The Committee generally shall make the foregoing
determinations while the outcome of the Payment Criteria is uncertain. (d)
Incentive Awards shall not be denominated in Units and shall only be paid in
cash. Adjustments. In the event of any stock dividend, stock split, combination
or exchange of shares, merger, consolidation, spin-off or other distribution
(other than normal cash dividends) of Fortis’ assets to the shareholders, or any
other change affecting the Common Shares, such proportionate adjustments, if
any, as the Committee in its sole discretion may deem appropriate to reflect
such change shall be made with respect to the number of Units outstanding under
the Plan. In the event Fortis or the Company is not the surviving entity in a
merger, consolidation or amalgamation with another entity or in the event of a
liquidation, reorganization and in the absence of any surviving entity’s
assumption of outstanding awards made under the Plan, the Committee may provide
for appropriate settlements of Units. Committee Discretion. Subject to the terms
and conditions of the Plan, the Committee shall determine the terms and
conditions of any Awards in addition to those set forth herein at the time of
grant or from time to time following the Grant Date, including any additional
conditions with respect to the payment of Awards, which do not conflict with the
Plan. The Committee may, subsequent to the Grant Date, waive any such term or
condition or determine that it has been satisfied. PAYMENT Calculation of Payout
Amount (a) For any Award of Performance-Based Units, subject to the discretion
of the Committee as described in Section 7.1, upon the completion of the
applicable Payment Criteria Period, the Committee shall, as soon as reasonably
practicable thereafter make an assessment of 9



--------------------------------------------------------------------------------



 
[itc20191231ex10201010.jpg]
the Payment Criteria in accordance with the applicable Agreement and Section 4.1
for the purpose of determining the Payout Percentage and Payout Amount with
respect to such Award. The Payout Amount for such Award shall be equal to the
following: A x B x C where: A is that aggregate number of Performance-Based
Units in the Participant’s Unit Account on the Payment Date relating to such
Award, determined by adding: (i) the Performance-Based Units granted pursuant to
Section 4.1 on the Grant Date for such Award; (ii) the Performance-Based Units
(if any) granted as “dividend equivalents” in respect of the Performance-Based
Units that are subject to the Award; and (iii) the Performance-Based Units (if
any) granted in connection with an adjustment or reorganization to any of the
Performance-Based Units that are subject to the Award; B is the Payout
Percentage; and C is the Market Price of the Common Shares on the Payment Date
(converted to U.S. dollars based on the Award Conversion Rate). Unless otherwise
set forth in the Agreement or subsequently determined by the Committee in
accordance with Section 7.1, in the event of a Change of Control, the Payout
Percentage for any Award of Performance-Based Units shall be the product of (i)
the higher of (A) 100% of the target number of Performance-Based Units in the
Award or (B) the actual Payout Percentage based on the Committee’s assessment of
performance of the Payment Criteria from the beginning of the Payment Criteria
Period for the Award through the date of the Change of Control, multiplied by
(ii) a fraction, the numerator of which is the number of days elapsed in the
Payment Criteria Period for the Award through the date on which the Change of
Control occurred and the denominator of which is the total number of days in the
Payment Criteria Period for the Award. (b) For any Award of Service-Based Units,
upon the Payment Date, the Committee shall determine the applicable Payout
Amount for such Award, which shall be equal to the following: A x B where: A is
that aggregate number of Vested Service-Based Units in the Participant’s Unit
Account on the Payment Date, determined by adding: (i) the Vested Service-Based
Units granted pursuant to Section 4.1 on the Grant Date for such Award; (ii) the
Vested Service-Based Units (if any) granted as “dividend equivalents” pursuant
to Section 4.1 in respect of the Service-Based Units that are subject to the
Award; and (iii) the Vested Service-Based Units (if any) granted in connection
with an adjustment or reorganization to any of the Service-Based Units that are
subject to the Award; and B is the Market Price of the Common Shares on the
Payment Date (converted to U.S. dollars based on the Award Conversion Rate). 10



--------------------------------------------------------------------------------



 
[itc20191231ex10201011.jpg]
(c) For Incentive Awards, subject to the discretion of the Committee as
described in Section 7.1, upon the completion of a Payment Criteria Period the
Committee shall, as soon as reasonably practicable thereafter make an assessment
of the Payment Criteria for the purpose of determining the Payout Percentage and
Payout Amount. The Payout Percentage and Payout Amount for each Participant
shall be determined in accordance with the applicable Agreement and Section 4.2.
Payment of Payout Amount Following determination by the Committee of the Payout
Amount in accordance with Section 5.1, subject to Section 2.5 and Article VI
hereof, the Company shall as soon as practicable pay to the Participant a lump
sum cash payment in U.S. dollars equal to the Participant’s Payout Amount, net
of any applicable taxes and other amounts withheld in accordance with Section
7.5, and subject to the following: (a) For Performance-Based Units and Incentive
Awards, such payment shall be made prior to the March 15 of the year following
the end of the year in which the Payment Criteria Period ends; or (b) for
Service-Based Units, such payment shall be made within 30 Business Days after
the applicable Payment Date. Reduction of Unit Account Immediately after the
payment contemplated in Section 5.2, the number of Units outstanding in the
Participant’s Unit Account shall be reduced by (a) the number of Units so paid
out and (b) if the payment was in respect of Performance-Based Units, the number
of Performance-Based Units cancelled as a result of the failure, in full or in
part, to satisfy the Payment Criteria by the Payment Date. TERMINATION OF
SERVICE AND CHANGE OF CONTROL Termination for Cause, Involuntary Termination
Without Cause or by Voluntary Resignation Unless otherwise provided in the
applicable Agreement, on the date (the “Termination Date”) that a Participant
ceases to be an Employee by virtue of being terminated for Cause, Involuntary
Termination Without Cause or voluntary resignation, all Awards granted to a
Participant with respect to which the Payment Date has not yet occurred shall be
cancelled and the number of Units in the Participant’s account shall be deemed
to be zero. Following the Termination Date, such Participant shall have no
rights with respect to such cancelled Awards or to any further benefits under
the Plan except for any Payout Amount due and payable in respect of Awards for
which the Payment Date occurred prior to the Termination Date. Death, Disability
or Retirement of a Participant; Certain Terminations under Employment Agreement
Unless otherwise provided in the applicable Agreement, if a Participant ceases
to be an Employee prior to a Payment Date as a result of death, Disability or
Retirement: 11



--------------------------------------------------------------------------------



 
[itc20191231ex10201012.jpg]
(a) in the case of termination as a result of death, Disability or Retirement ,
(i) the Performance-Based Units and Incentive Awards of such Participant will,
subject to Section 6.2(b), remain outstanding until paid or cancelled in
accordance with Article V or Section 6.3, as applicable; and (ii) the
Service-Based Units of such Participant will, subject to Section 6.2(b), become
Vested Service-Based Units and shall be redeemed on the date of the death or
Retirement of the Participant or on the date on which the Participant’s Service
is terminated due to Disability; (b) (i) if Service is terminated due to death,
Disability or Retirement and the Participant has been in the Service of the
Company or its Affiliates for less than 15 years on the Termination Date, the
Participant’s Awards shall be deemed to have Vested and the amount otherwise
payable in respect of such Awards shall be prorated to reflect the actual period
between the Grant Date and the date the Participant ceased Service as follows:
(a) one-third of the Units shall be deemed to have Vested if termination
occurred on or after the one-year anniversary of the Grant Date and before the
two-year anniversary of the Grant Date, and (b) two-thirds of the Units shall be
deemed to have Vested if termination occurred on or after the two-year
anniversary of the Grant Date and before the three-year anniversary of the Grant
Date; and will be paid in accordance with Article V or Section 6.3, as
applicable; and (ii) if Service is terminated due to death, Disability or
Retirement and the Participant has been in the Service of the Company or its
Affiliates for 15 years or more on the Termination Date, then the amount
otherwise payable in respect of such Awards shall be determined as if the
Participant continued to be an Employee on the Payment Date of each Unit in such
Participant’s Unit Account and will be paid in accordance with Article V or
Section 6.3, as applicable; subject to the discretion of the Committee to
determine that special circumstances exist that reasonably justify an adjustment
to the amount which would otherwise be paid to a Participant pursuant to this
Section 6.2(b); and (c) in the case of the death of a Participant, the
Participant’s designated beneficiary or estate will be entitled to receive
payment, if any, in respect of the Awards of the Participant. Change of Control
(a) Upon the occurrence of a Change of Control, unless otherwise provided in the
applicable Agreement, all outstanding Incentive Awards and Performance-Based
Units shall become redeemable on the Change of Control Redemption Date and all
unvested Service-Based Units shall be deemed to be Vested Service-Based Units
and redeemable on the Change of Control Redemption Date. The Market Price of
Units redeemed pursuant to this Section 6.3 shall be calculated as of the Change
of Control Redemption Date based on the Award Conversion Rate. The Payout Amount
for all Performance-Based Units and Incentive Awards redeemed pursuant to this
Section 6.3(a) shall be determined in accordance with Section 5.1 and the
applicable Agreement. 12



--------------------------------------------------------------------------------



 
[itc20191231ex10201013.jpg]
(b) Subject to Section 7.5, the Company shall pay the Payout Amount in respect
of all outstanding Awards pursuant to Section 6.3(a) as soon as practicable upon
the occurrence of the event(s) resulting in the Change of Control, but not later
than 10 Business Days thereafter. (c) Notwithstanding the foregoing provisions
of this Section 6.3, but only to the extent required to comply with Code Section
409A, the Payout Amount payable in respect of a Unit shall become payable under
Section 6.3 only if the event(s) resulting in the Change of Control would
constitute a “change in the ownership”, a “change in the effective control” or a
“change in the ownership of a substantial portion of the assets” of Fortis or
the Company, determined in accordance with Code Section 409A. Any Payout Amount
not paid upon a Change of Control as a result of this Section 6.3(c) shall be
payable at the time such Payout Amount would otherwise be payable under this
Plan, disregarding the occurrence of the Change of Control. ADMINISTRATION
Administration (a) The Plan shall be administered by the Committee. Among other
things, the Committee shall have full and complete authority to interpret the
Plan, establish, amend and rescind any rules and regulations relating to the
Plan, and make any other determinations that it deems necessary or desirable for
the administration of the Plan. The Committee may correct any defect or supply
any omission or reconcile any inconsistency in the Plan or any Agreement in the
manner and to the extent the Committee deems necessary or desirable. Any
decisions of the Committee relating to the interpretation and administration of
the Plan, as described herein, shall lie within its sole and absolute discretion
and shall be final, conclusive and binding on all parties concerned and their
beneficiaries, legal representatives and successors, as applicable, and the
shareholders of Fortis. No member of the Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any Award
hereunder. (b) In addition to any other powers set forth in the Plan, but
subject to Code Section 409A and the provisions of the Plan, the Committee shall
have the full and final power and authority, in its discretion to: (i) amend,
modify, or cancel any Award, or to waive any restrictions or conditions
applicable to any Award; (ii) accelerate, continue, or defer the exercisability
or Vesting of any Award or any shares acquired pursuant thereto; (iii)
authorize, in conjunction with any applicable deferred compensation plan of the
Company, that the receipt of cash subject to any Award under this Plan may be
deferred under the terms and conditions of such deferred compensation plan; and
(iv) determine the terms and conditions of Awards granted to Participants and
whether such terms and conditions have been satisfied. No amendment,
modification, or cancellation of an outstanding Award or Agreement shall in any
manner materially and adversely affect any then outstanding Award under the Plan
without the 13



--------------------------------------------------------------------------------



 
[itc20191231ex10201014.jpg]
consent of the Participant holding such Award, except as set forth in any
Agreement relating to the Award, as set forth in Sections 2.2, 4.3 or 6.3, or to
bring the Plan and/or an Award into compliance with the requirements of Code
Section 409A or to qualify for an exemption under Code Section 409A. (c) In
exercising its authority under Section 7.1, the Committee shall from time to
time ensure it is informed as to the terms and conditions of any similar plans
of Fortis and Fortis’ other subsidiaries in order that it may consider such
terms in exercising such authority. Unfunded Obligation Unless otherwise
determined by the Committee, the Plan will be an unfunded obligation of the
Company and the Company’s obligations hereunder shall constitute general,
unsecured obligations, payable solely out of its general assets, and no
Participant or other Person shall have any right to any specific assets of the
Company. The Company shall not segregate any assets for the purpose of funding
its obligations with respect to the Awards granted hereunder and shall not be
deemed to be a trustee of any amounts to be distributed or paid pursuant to the
Plan. No liability or obligation of the Company under the Plan shall be deemed
to be secured by any pledge of, or encumbrance on, any property or assets of the
Company. To the extent any individual holds rights under the Plan, such rights
(unless otherwise determined by the Committee) shall be no greater than the
rights of an unsecured general creditor of the Company. Amendment, Suspension
and Termination The Plan may be amended, suspended or terminated at any time by
the Board, in whole or in part, except as to rights already accrued hereunder
unless the affected Participant consents to any such change in writing;
provided, however, that an amendment, suspension or termination the effect of
which is not adverse to such Participant shall not require such Participant’s
consent. If the Plan is terminated, prior awards shall, at the discretion of the
Committee, either (a) subject to Section 2.5, become immediately payable in
accordance with Article V or Section 6.3, as applicable, or (b) remain
outstanding and in effect in accordance with their applicable terms and
conditions. In the event of a Change of Control, the Company shall pay all
outstanding amounts in accordance with Section 6.3 of the Plan and the Plan will
terminate as of the later of the effective date of such Change of Control or the
completion of the payment of all Awards under the Plan. Cost of Administration
The Company will be responsible for all costs relating to the administration of
the Plan. Withholding Taxes The Company shall withhold from any payment to or
for the benefit of a Participant any amount required to comply with Applicable
Law relating to the withholding of tax or the making of any other source
deductions, including on the amount, if any, included in income of a Participant
and may adopt and apply such rules and regulations as in its opinion will ensure
that the Company will be able to so comply. To the extent that the Company is
required under Applicable 14



--------------------------------------------------------------------------------



 
[itc20191231ex10201015.jpg]
Law to withhold tax at any time other than upon payment of Awards pursuant to
this Plan (for example, if payment is deferred pursuant to Section 7.6 hereof),
then the Company shall have the right in its sole discretion to (a) require the
Participant to pay or provide for payment of the required tax withholding, or
(b) deduct the required tax withholding from any amount of salary, bonus,
incentive compensation or other payment otherwise payable in cash to the
Participant. Deferral Notwithstanding anything contained herein to the contrary,
but subject to Code Section 409A, Participants may elect to defer receipt of
payment of the Awards in accordance with the terms, and subject to the
conditions, of the Company’s Executive Deferred Compensation Plan (and any
similar or successor plan that may be in effect from time to time). RECOUPMENT
Clawback of Payout Amounts and Units In the event of a Restatement, the
Committee will review in respect of the Restatement Period all amounts paid or
payable to the Company’s executive officers pursuant to this Plan and all such
amounts shall be subject to recoupment pursuant to the Company’s Recoupment
Policy, as in effect from time to time. MISCELLANEOUS No Assignment An Award is
personal to the Participant and is non-assignable. No Award granted hereunder
shall be pledged, hypothecated, charged, transferred, assigned or otherwise
encumbered or disposed of by the Participant, whether voluntarily or by
operation of law, otherwise than by testate succession or the laws of descent
and distribution, and any attempt to do so will be null and void. During the
lifetime of the Participant, an Award shall be redeemable only by the
Participant and, upon the death of a Participant, the Person to whom the rights
shall have passed by testate succession or by the laws of descent and
distribution may receive payment of any Awards in accordance with the terms
hereof. Currency (a) The value of Units determined in Section 4.1 with respect
to an Award, all dividend equivalents payable with respect to an Award, all
Payout Amounts with respect to an Award and all other amounts that may become
payable with respect to an Award shall be calculated and paid in U.S. dollars,
in each case using the applicable Award Conversion Rate to convert Canadian
dollars to U.S. dollars wherever necessary. (b) In the event that the Wall
Street Journal does not publish an exchange rate on the applicable Business Day
necessary to determine an Award Conversion Rate, the exchange rate used shall be
a generally available published exchange rate chosen by the Committee. 15



--------------------------------------------------------------------------------



 
[itc20191231ex10201016.jpg]
Successors and Assigns The Plan shall be binding on all successors and assigns
of the Company and a Participant, including the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors. IN
WITNESS WHEREOF, the Company caused this Plan to be executed by its duly
authorized officer as of February 4, 2020. ITC HOLDINGS CORP. By: Linda H. Apsey
Its: President and Chief Executive Officer 16



--------------------------------------------------------------------------------



 